Citation Nr: 0904610	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1990 
to May 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In an April 2008 decision, the Board denied the claim on 
appeal.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a September 2008 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the Board's decision for 
development in compliance with the Joint Motion.  An October 
7, 2008 letter was sent to the veteran and her representative 
in which she was given 90 days from the date of the letter to 
submit additional argument or evidence in support of her 
appeal prior to the Board's readjudication.  An October 2008 
response was received from the veteran, noting that she had 
no additional evidence to submit.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The April 29, 2008 Board decision, as written, precluded 
effective judicial review.


CONCLUSION OF LAW

The April 29, 2008 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2008).




ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision, finding that the decision as written precluded 
effective judicial review.  38 U.S.C.A. § 7104 (West 2002).  
Therefore, the Board finds that its April 29, 2008 decision 
failed to provide the veteran due process under the law.  
Accordingly, in order to prevent prejudice to the veteran, 
the April 2008 Board decision must be vacated in its 
entirety, and a new decision must be entered as if the 
decision had never been issued.


ORDER

The April 29, 2008 Board decision is vacated.


REMAND

The Board finds that remand is required in order to obtain a 
new examination because the examinations of record are 
insufficient upon which to base an appellate decision.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

VA grants a total disability rating based on individual 
unemployability (TDIU) where there are 2 or more service-
connected disabilities, with at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent, and the veteran is 
precluded, due to service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to her age or any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 4.16, 4.19 (2008).

The veteran has the following service-connected disabilities:  
fibromyalgia, evaluated as 40 percent disabling, irritable 
bowel syndrome/reflux disease, evaluated as 30 percent 
disabling, migraine headaches, evaluated as 30 percent 
disabling, and right and left knee musculoligamentous strain, 
right and left ankle musculoligamentous strain, and right 
foot tendonitis, each evaluated as 10 percent disabling.  The 
percentage requirements are met because the veteran has 2 or 
more service-connected disabilities, one of which is rated as 
40 percent disabling, and the veteran's combined disability 
evaluation is 80 percent.  See 38 C.F.R. §§ 4.16(a), 4.25, 
4.26 (2008).  The issue is thus whether the veteran is unable 
to obtain and maintain, by reason of service-connected 
disabilities, any form of gainful employment consistent with 
her education and occupational experience.

An April 2006 VA social and industrial examination determined 
that the veteran required employment that was either 
sedentary or had light levels of physical exertion and that 
she was not a strong candidate for a return to her previous 
type of work, except for sales and customer service 
employment.  The examiner considered fibromyalgia, 
post-traumatic stress disorder, digestive disorders, 
headaches, and orthopedic disorders.  In an April 2006 VA 
joints examination, the examiner found that it was likely 
that fibromyalgia, headaches, and gastrointestinal disorders 
interfered with the veteran's usual occupation, that the 
veteran's right foot would not prevent her from working, and 
that her knee and ankle disorders prevented active or 
repetitive work.  In a September 2006 Social Security 
Administration (SSA) Assessment, the examiner concluded that 
the veteran was capable of light work activity with some 
restrictions.  The examiner did not consider the veteran's 
gastrointestinal disorders.  At an October 2007 VA general 
medical examination, the examiner determined that the 
veteran's service-connected disabilities caused significant 
occupational effects, including decreased concentration, 
decreased mobility, problems with lifting and carrying, 
difficulty reaching, lack of stamina, weakness, fatigue, and 
pain.  

Upon a review of these examinations, the Board finds that an 
additional examination and opinion is needed.  The April 2006 
VA social and industrial examination considered a non-service 
connected disability, the April 2006 VA joints examination 
discussed each disability's occupational effects, but did not 
discuss the impact of all the disabilities, the September 
2006 SSA examination did not consider the veteran's 
gastrointestinal disorders, and the October 2007 VA 
examination, the only completed after all of the veteran's 
disabilities had been service-connected, did not provide an 
opinion regarding unemployability.  Notably, the 2007 VA 
examination request did not ask the examiner to provide an 
opinion regarding unemployability; it requested that the 
examiner address the occupational effects of the 
disabilities.  Accordingly, the competent medical evidence of 
record does not fully address the central issue in this case 
- whether, due only to the effects of her service-connected 
disabilities, the veteran is unable to obtain and maintain 
any form of gainful employment consistent with her education 
and occupational experience.  Remand is therefore required 
for an examination and opinion addressing unemployability.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a VA 
examination to determine the impact of her 
service-connected disabilities on her 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to her service-connected 
disabilities, consistent with her 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

2.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and her 
representative.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

5.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




